                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

THOMAS R. MERTZ,                        )
           Plaintiff,                   )
                                        )      No. 1:18-cv-1392
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
BYRON CENTER PUBLIC SCHOOLS,            )
et al.,                                 )
          Defendants.                   )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 92), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: July 15, 2021                                   /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
